          Case 3:20-cr-00459-SI        Document 12       Filed 09/24/20      Page 1 of 2


                                    FILED24 SEP '2016:21USDC·ORP




                            UNITED ST A TES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-   IJOl/c(9-,<;/
               v.                                    INDICTMENT

ALEXANDRA EUTIN.                                     18 U.S.C. § 23l(a)(3)

               Defendant.



                               THE GRAND JURY CHARGES:

                                           COUNT 1
                                        (Civil Disorder)
                                     (18 U.S.C. § 231(a)(3))

       On or about July 16, 2020, in the District of Oregon, during a civil disorder, defendant

ALEXANDRA EUTIN, knowingly committed a violent act for the intended purpose of

obstructing, impeding and interfering with a law enforcement officer who was lawfully engaged

in the lawful performance of their official duties incident to and during the commission of a civil

disorder, and that such civil disorder in any way or degree obstructed, delayed and adversely



Indictment                                                                                  Page 1
               Case 3:20-cr-00459-SI        Document 12       Filed 09/24/20     Page 2 of 2




     affected commerce and the movement of any article or commodity in commerce;

            In violation of Title 18, United States Code, Section 231 (a)(3 ).

     Dated: September )...   </, 2020.                     A TRUE BILL.




                                                           OFFICIATING FOREPERSON

     Presented by:

     BILLY J. WILLIAMS
     United States Attorney



--
     THOMAS S. RATCLIFFE, ILSB #6243708
     Assistant United States Attorney




     Indictment                                                                                Page2
